Citation Nr: 1504751	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-07 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for chronic kidney disease, to include as secondary to herbicide exposure and secondary to diabetes mellitus, type II.

2. Entitlement to service connection for basal cell carcinoma and squamous cell carcinoma, to include as secondary to herbicide exposure.

3. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of this hearing has been obtained and associated with the record.  

The issue of entitlement to service connection for cataracts, to include as secondary to herbicide exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.



FINDINGS OF FACT

1. The Veteran did not set foot on land in the Republic of Vietnam, he did not serve on the inland waterways of the Republic of Vietnam, and he was not exposed to an herbicide agent (to include Agent Orange) during service.

2. The preponderance of the evidence is against a finding that the Veteran's chronic kidney disease had an onset in service, manifested within one year of service separation, or is otherwise related to his active military service, to include as secondary to a service-connected disorder`.

3. The preponderance of the evidence is against a finding that the Veteran's basal cell carcinoma and squamous cell carcinoma had an onset in service, manifested within one year of service separation, or is otherwise related to his active military service.

4. The preponderance of the evidence is against a finding that the Veteran's diabetes mellitus, type II, had an onset in service, manifested within one year of service separation, or is otherwise related to his active military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for chronic kidney disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2. The criteria for service connection for basal cell carcinoma and squamous cell carcinoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3. The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

A letter dated in April 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, this letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date. 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2014) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The VA has obtained copies of the Veteran's service treatment and personnel records, and has reviewed the evidence in the Virtual VA electronic records system.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

The Board recognizes that the Veteran has not been afforded VA examinations in this case.  However, no examinations are necessary to decide these claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to adjudicate the claims because there is no evidence to satisfy the McLendon criteria discussed above.  While the record does reflect a diagnosis of current disabilities, there is no credible evidence of an in-service disease or injury or evidence suggesting that these conditions may somehow be related to military service.  Therefore, a medical examination would serve no useful purpose in this case, since the requirement of an in-service disease or injury to establish a service connection claim cannot be met upon additional examination.  The Veteran was not prejudiced by the lack of VA examination.

Furthermore, in April 2013 the Veteran testified at a Board hearing over which the undersigned VLJ presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the Board hearing, the undersigned clarified the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  The Veteran's representative and the VLJ asked questions directed at identifying whether the Veteran met the criteria for a grant of service connection.  The VLJ sought to identify any pertinent evidence not currently associated with the claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Byrant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period. In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

Pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service. 

Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  For skin conditions like chloracne or other acneform disease consistent with chloracne, as well as early-onset peripheral neuropathy, they must become manifest to a degree of 10 percent or more within one year after the last date on which the veteran was exposed to an herbicide agent in order to fall within the presumptive provisions.  Id.; 3.309(e).

The provisions for presumptive service connection, however, do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2014).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning first to the Veteran's allegation of in-service exposure to Agent Orange, the record does not show that the Veteran had "service in Vietnam," and exposure to Agent Orange or other herbicides may not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  "Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a). 

In its Haas v. Peake decision, the Federal Circuit found that VA reasonably interpreted 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii) as requiring the physical presence of a veteran within the land borders of Vietnam (including inland waterways) during service.  Id., 525 F.3d 1168 (Fed. Cir. 2008).  In addition, the Federal Circuit held that "service in Vietnam" will not be presumed based upon the veteran's receipt of a Vietnam Service Medal or Vietnam Campaign Medal.  See Id.

The Veteran has been diagnosed as having chronic kidney disease, basal cell carcinoma and squamous cell carcinoma, and diabetes mellitus, type II.  He claims entitlement to service connection on the basis of presumptive exposure to herbicides only.  For the following reasons, the Board finds that the Veteran did not serve in Vietnam under the proper interpretation of the statute and regulation.

The Veteran served in the Navy aboard the U.S.S. PREBLE (DLG-15).  In his written statements and hearing testimony, the Veteran conceded that he did not go on land in Vietnam but believes he was nevertheless exposed to Agent Orange during his service.  He has asserted that his ship came very close to the shore of Vietnam, such that he could see the activity on the shoreline and mist from the land.  The Veteran testified that while anchored, the crew lowered the Captain and Commodore from their ship and off-loaded medical supplies.

According to deck logs of the U.S.S. PREBLE (DLG-15), it is confirmed that the ship was anchored in Da Nang Harbor in as shallow as five and a half fathoms of water, mud bottom with 40 fathoms of chain to the port anchor, but there is no indication that the Veteran disembarked.  

Thus, the Veteran has denied that he ever set foot in Vietnam, and there is no other evidence of record suggesting that he did.  The Board notes that, as to what constitutes inland waters, VA's Compensation and Pension Service indicated in a December 2008 Bulletin: "Please be advised that Da Nang Harbor and all other harbors along the Vietnam coastline are considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  The Bulletin further states that, "inland brown water service in Vietnam refers to operations on rivers, estuaries, and delta areas inside the country itself."  There is no indication that the Veteran's ship travelled up a river within Vietnam.  A January 2010 Compensation and Pension Bulletin lists information regarding vessels identified as traveling in the "brown waters" of Vietnam.  The U.S.S. PREBLE (DLG-15), the Veteran's ship, is not among those listed.

Consequently, the weight of the evidence is against a finding that the Veteran set foot in Vietnam or was on an inland waterway.  There is no evidence of record suggesting otherwise.  As such, the Board finds the evidence is insufficient to demonstrate exposure to herbicides during the Veteran's military service.  He is, therefore, not entitled to service connection on a presumptive basis for any disease identified under 38 C.F.R. § 3.309(e). 

Again, since there is no presumption of herbicide exposure on the facts of this case, the list of presumptive conditions under 38 C.F.R. § 3.309(e) is not applicable here. However, service connection for chronic kidney disease, basal cell carcinoma and squamous cell carcinoma, and diabetes mellitus, type II, may still be established on the basis of a chronic disease presumption or based on direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board next turns to whether the evidence of record supports the finding that the current diagnoses of chronic kidney disease, basal cell carcinoma and squamous cell carcinoma, and diabetes mellitus, type II, are otherwise related to the Veteran's service.  Here, the Board finds that the weight of the evidence is against the claims.

As noted above, the Veteran is currently diagnosed with chronic kidney disease, basal cell carcinoma and squamous cell carcinoma, and diabetes mellitus, type II.  Thus, the current disability requirement is satisfied. 

The Veteran's in-service treatment records show no diagnosis of, or treatment for, such disabilities.  Likewise, as discussed above, exposure to an herbicide agent has not been shown.  Therefore, the in-service occurrence or aggravation of a disease or injury requirement has not been satisfied. 

Alternately, service connection can be established upon a finding of continuity of symptomatology.  38 C.F.R. § 3.303(b).  There is no medical evidence showing that the Veteran's chronic kidney disease, basal cell carcinoma and squamous cell carcinoma, and diabetes mellitus, type II, were present during service.  See 38 C.F.R. § 3.303.  In addition, the evidence does not show that chronic kidney disease, basal cell carcinoma and squamous cell carcinoma, and diabetes mellitus, type II were diagnosed during the one year presumptive period for chronic diseases.  See 38 C.F.R. §§ 3.307, 3.309. 

The Board notes that according to a February 2010 letter from Dr. R. A. Syed, it was opined that the Veteran's disabilities may be related to Agent Orange exposure.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Despite Dr. Syed's positive nexus opinion, the conclusion does not reflect any review or discussion of the contents of the claims file, address any of the contrary evidence of record, or provide any rationale supporting the opinion.  In fact, Dr. Syed inaccurately stated the Veteran was exposed to Agent Orange as there is no confirmation that he had such exposure during service.  The Board further notes that this opinion is merely a conclusory statement without factual, medical rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

The Board also acknowledges the Veteran's contentions that his current disabilities are related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disabilities.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  However, the Veteran is not competent to opine on the diagnosis or etiology of his disabilities.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the etiology of a chronic kidney disease, basal cell carcinoma and squamous cell carcinoma, and diabetes mellitus, type II, is a complex medical question that is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Finally, the Board acknowledges the Veteran's claim that his chronic kidney disease is secondary to his diabetes mellitus, type II.  The Board concluded above that entitlement to service connection for diabetes mellitus, type II, is not warranted.  Thus, as a matter of law, the Veteran's claim for service connection for chronic kidney disease as secondary to diabetes mellitus, type II, must fail.  Insofar as the condition to which the Veteran claims this disability is secondary has not been service connected, the claim for secondary service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the Veteran's claim for secondary service connection must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

In sum, the record does not support the Veteran's assertions regarding any actual exposure to herbicides, and service connection on an herbicide presumptive basis is not warranted.  Additionally, the evidence of record does not show chronic kidney disease, basal cell carcinoma and squamous cell carcinoma, and diabetes mellitus, type II, during service or for years thereafter, nor does it show that the Veteran's current disabilities are otherwise related to his period of service.  The evidence of record is not in relative equipoise.  Accordingly, as the preponderance of the evidence is against the claims for entitlement to service connection for chronic kidney disease, basal cell carcinoma and squamous cell carcinoma, and diabetes mellitus, type II, the appeal must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for chronic kidney disease, to include as secondary to herbicide exposure and secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for basal cell carcinoma and squamous cell carcinoma, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


